Title: To Thomas Jefferson from Henry Dearborn, 4 May 1803
From: Dearborn, Henry
To: Jefferson, Thomas


          
            Sir
             
                        4 May 1803
          
          please to accept my perticular thanks for the perusal you have afforded me of your remarks on religion,—as they will probably at some future day be laid before the public, permit me Sir, to suggest a small deviation from the mode of expression you have used in one sentance.—insted of saying the Committing to writing his life and doctrines fell on the most unlettered and ignorant of men, would it not be as well to say,—fell on men of but little litterary information. as you will not mistake my motive for suggesting the alteration, you will the more readily pardon the liberty I have taken.
          with the most respectfull consederation I am Sir Your Huml. Servt.
          
            H. Dearborn
          
         